Exhibit 10.4

 

PURCHASE AND SALE AGREEMENT OF

OWNERSHIP INTERESTS IN NPI ENTITIES

 

THIS PURCHASE AND SALE AGREEMENT is made this 21st day of December, 2006, by and
between Nottingham Properties, Inc., a Maryland corporation (“Seller”), and
Corporate Office Properties, L.P., a Delaware limited partnership (“Buyer”).

 

WITNESSETH

 

A.                   Seller is, or prior to Closing shall be, the owner of 100%
of the membership interests (the “Membership Interests”) in:

 

(1)                                  Philadelphia Road Operating Company, LLC, a
Maryland limited liability company and the owner of a leasehold interest in the
property known as 10552 Philadelphia Road, Baltimore County, Maryland, as more
fully described on Exhibit A-1 attached hereto;

 

(2)                                  9020 Mendenhall, LLC, a Maryland limited
liability company and the owner of the land and improvements known as 9020
Mendenhall Court, Howard County, Maryland, as more fully described on
Exhibit A-2, attached hereto;

 

(3)                                  Woods Investors, LLC, a Maryland limited
liability company and the owner of the land and improvements known as Woods at
Brokenland located at 9700, 9710, 9720, 9730 and 9740 Patuxent Woods Drive,
Howard County, Maryland, as more fully described on Exhibit A-3 attached hereto
(the “Woods Property”); and

 

(4)                                  Rivers Center III Investors LLC, a Maryland
limited liability company and the owner of the land and improvements known as
Rivers Center III, located at 10270, 10280, 10290 Old Columbia Road, Howard
County, Maryland, as more fully described on Exhibit A-4 attached hereto (the
“Rivers Property”).

 

B.                     Seller is the owner of 100% of the beneficial trust
interests (the “Trust Interests”) in:

 

(1)                                  White Marsh Hi-Tech 2 Business Trust, a
Maryland business trust which owns a 51% tenancy-in-common interest in the land
and improvements

 

--------------------------------------------------------------------------------


 

known as White Marsh Hi-Tech I and II, Baltimore County, Maryland, as more fully
described on Exhibit A-5 attached hereto; and

 

(2)                                  37 Allegheny Business Trust, a Maryland
business trust which owns the land and improvements known as 37 Allegheny
Avenue, Baltimore County, Maryland, as more fully described on Exhibit A-6
attached hereto.

 

C.                     Seller is, or prior to Closing shall be, the owner of the
following partnership interests (the “Partnership Interests”):

 

(1)                                  50% limited partnership interest in
Corporate Center I Limited Partnership, a Maryland limited partnership which is
the owner of the land and improvements known as Campbell Corporate Center I,
Baltimore County, Maryland, as more fully described on Exhibit A-7 attached
hereto;

 

(2)                                  43.7% limited partnership interest in
Nottingham Associates Limited Partnership, a Maryland limited partnership which
is the owner of the land and improvements known as Nottingham Centre, Baltimore
County, Maryland, as more fully described on Exhibit A-8 attached hereto (the
“Nottingham Associates Property”); and

 

(3)                                  60% limited partnership interest in
Sandpiper Limited Partnership, a Maryland limited partnership which owns a 72.5%
general partnership interest in White Marsh Health Center Limited Partnership,
LLLP which, in turn, is the owner of the land and improvements known as White
Marsh Health Center, Baltimore County, Maryland, as more fully described on
Exhibit A-9 attached hereto.

 

D.                    As used in this Agreement, (1) the term “NPI Entities”
means, collectively, Philadelphia Road Operating Company, LLC, 9020 Mendenhall,
LLC, Woods Investors, LLC, 37 Allegheny Business Trust, Rivers Center III
Investors LLC, White Marsh Hi-Tech 2 Business Trust, Corporate Center I Limited
Partnership, Nottingham Associates Limited Partnership and White Marsh Health
Center Limited Partnership, LLLP, (2) the term “Ownership Interests” means,
collectively, the Membership Interests, the Trust Interests and the Partnership
Interests, and (3) the term “Property” means each of, and the term “Properties”
means collectively, the properties owned by the NPI Entities and described
herein.

 

E.                      Pursuant to Article I of the Purchase Agreement and Plan
of Merger (the “Merger Agreement”) of even date herewith by and among Corporate
Office Properties Trust, Buyer, W&M Business Trust, and Nottingham Village, Inc.

 

2

--------------------------------------------------------------------------------


 

(“NVI”), Buyer has agreed to purchase from Seller 100% of the Ownership
Interests pursuant to the terms and conditions set forth in the Merger Agreement
and this Agreement.

 

NOW, THEREFORE, in consideration of $5.00 paid by Seller to Buyer and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledge, Seller and Buyer hereby agree as follows:

 

1.                                       Recitals.  The Recitals are
incorporated herein by reference.

 

2.                                       Sale of Ownership Interests.  Subject
to and upon the terms and conditions set forth in the Merger Agreement and in
this Agreement, Seller agrees to sell to Buyer (and/or its assigns) 100% of the
Ownership Interests; and Buyer agrees to purchase from Seller 100% of the
Ownership Interests.

 

3.                                       Purchase Price for the Ownership
Interests.  The purchase price (the “Purchase Price”) for 100% of the Ownership
Interests shall be payable in cash by Buyer to Seller at Closing in an amount
equal to (a) $59,077,876, reduced by (b) the balance due under all mortgage
indebtedness encumbering the Woods Property and the Rivers Property as of the
date of Closing, further reduced by (c) all other indebtedness and liabilities
of the NPI Entities as of the date of Closing, further reduced by (d) the 9020
Mendenhall Adjustment (as defined in Section 17 hereof), and further reduced by
(e) any applicable adjustments under Section 12.  The Nottingham Associates
Property may be encumbered by mortgage indebtedness not to exceed $5,631,974. 
The Purchase Price allocable to Nottingham Associates in Section 4 has taken
into account the mortgage indebtedness on the Nottingham Associates Property
and, thus, such mortgage indebtedness shall not be a further reduction under
this Section 3.

 

4.                                       Allocation of Purchase Price.  The
Purchase Price, prior to the adjustments set forth in Sections 3(b), (c),
(d) and (e) above, shall be allocated to each of the Ownership Interests as
follows:

 

 

 

Purchase Price

 

Ownership Interests

 

Prior to Adjustments

 

 

 

 

 

Philadelphia Road

 

$

6,440,333

 

 

 

 

 

9020 Mendenhall

 

$

6,022,927

 

 

 

 

 

Woods Investors

 

$

23,354,945

 

 

3

--------------------------------------------------------------------------------


 

37 Allegheny

 

$

500,000

 

 

 

 

 

Rivers Center III

 

$

6,655,855

 

 

 

 

 

Campbell Corporate Center I

 

$

3,472,976

 

 

 

 

 

Nottingham Associates

 

$

2,307,999

 

 

 

 

 

Sandpiper (White Marsh Health Center)

 

$

3,320,500

 

 

 

 

 

White Marsh Hi-Tech I and II

 

$

7,002,341

 

 

5.                                       Closing.  The Closing (the “Closing”)
of the purchase and sale of the Ownership Interests under this Agreement shall
occur simultaneously with the Merger, as defined in the Merger Agreement, at
10:00 a.m., Eastern Time, at the offices of DLA Piper US LLP at 6225 Smith
Avenue, Baltimore, Maryland 21209, or at such other place, at such other time,
or on such other date as the parties may mutually agree upon in writing (such
date, the “Closing Date”).

 

6.                                       Closing Documents.  At the Closing,
Seller and Buyer shall each execute and deliver to the other an Assignment of
Membership/Beneficial/ Partnership Interests and Amendment to Operating
Agreement/Declaration of Trust/Partnership Agreement with respect to each of the
NPI Entities in the form attached hereto as Exhibit B and, upon request of
either party, such other documents as may be reasonably necessary or requested
to consummate the transaction contemplated by this Agreement.

 

7.                                       Prorations and Adjustments.  At
Closing, income and expenses with respect to the Membership Interests and Trust
Interests shall be adjusted and prorated as of midnight of the day prior to the
Closing Date in the manner provided for in Section 8.04 of the Merger
Agreement.  There shall be no adjustment with respect to the Partnership
Interests, as the adjustments for the underlying properties shall occur at the
Closing under the Merger Agreement not under this Agreement.

 

8.                                       Representations and Warranties.  It is
intended by Seller and Buyer that the representations and warranties contained
in the Merger Agreement shall be the sole representations and warranties
relating to the Properties and the NPI Entities, that such representations and
warranties shall remain in full force and effect and binding upon the parties to
the Merger Agreement as provided under Merger Agreement, and that Seller is not
making any representations or warranties in respect thereof.

 

4

--------------------------------------------------------------------------------


 

9.                                       Termination.  This Agreement shall
automatically terminate if the Merger Agreement shall have terminated for any
reason prior to the Closing Date.

 

10.                                 Conditions to Closing.  The Buyer’s
obligations to be performed at the Closing shall be subject to the satisfaction
of the following conditions:

 

(a)                                  There shall not have been a breach of any
warranty, representation or covenant as given by NVI in the Merger Agreement
relating to the NPI Entities or the Properties;

 

(b)                                 The NPI Entities shall own good and
marketable title to the Properties free and clear of all liens and encumbrances,
other than the Permitted Liens (as defined in the Merger Agreement);

 

(c)                                  NPI shall own all of the Ownership
Interests free and clear of all liens and encumbrances; and

 

(d)                                 None of the Properties shall be encumbered
by any mortgage indebtedness other than the Woods Property (in which case the
maximum amount of indebtedness as of Closing shall be $11,391,579) and the
Rivers Property (in which case the maximum amount of indebtedness as of Closing
shall be $3,213,010) and the Nottingham Associates Property (in which case the
maximum amount of indebtedness as of Closing shall be $5,631,974).

 

If any condition precedent to Closing set forth above is not satisfied prior to
or on the Closing Date, Buyer may elect to terminate this Contract by written
notice to Seller.  Upon such notice, this Agreement shall then be of no further
force and effect and neither party shall have any obligations or liabilities to
the other.

 

11.                                 Real Estate Commissions.  The parties
mutually represent to each other that none of them employed or had any
negotiations or dealings in connection with this transaction with any brokers or
finders.  Seller agrees to defend, indemnify and hold Buyer harmless from and
against any claims of any other person, firm or corporation claiming any
brokerage commission, finder’s fee or similar compensation base on any alleged
negotiations or dealings with or employment by Seller, together with all
expenses incurred including court costs and attorneys’ fees.  Buyer agrees to
defend, indemnify and hold Seller harmless from and against any claims of any
other person, firm or corporation other than Broker claiming any brokerage
commission, finder’s fee or similar compensation based on any alleged
negotiations or dealings with or employment by Buyer,

 

5

--------------------------------------------------------------------------------


 

together with all expenses incurred including court costs and attorneys’ fees. 
This paragraph shall survive any termination of this Agreement.

 

12.                                 Risk of Loss.  The Seller assumes the risk
of loss or damage to the Properties by fire or other casualty prior to Closing. 
The Seller shall, at its expense, keep the Properties insured until Closing
pursuant to a standard, all risk, fire and extended coverage insurance policy in
an amount not less than the replacement cost thereof and shall have such policy
endorsed to protect the interest of Buyer.  As of the date hereof, Buyer will be
named as a “loss payee” under the foregoing insurance policy of Seller.  In the
event of the destruction or damage to any of the Properties, this Agreement
shall remain in full force and effect, but (a) all insurance awards, regardless
of amount, shall remain the property of the NPI Entities, (b) the Purchase Price
shall be reduced by the amount of any deductible applicable to the insurance
policy insuring such destruction or damage, and (c) Buyer shall have the
authority to adjust all claims with the applicable insurance company.  Thus,
Seller shall not be entitled to any such insurance proceeds unless this
Agreement is terminated.

 

13.                                 Assignment.  This Agreement and the rights
of Buyer hereunder may be assigned by Buyer upon notice thereof to Seller.

 

14.                                 Like-Kind Exchange.  Seller acknowledges
that Buyer may choose to engage in a like-kind exchange under Section 1031 of
the Internal Revenue Code of 1986, as amended.  Seller agrees to execute, upon
Buyer’s request, one or more Assignment and Assumption Agreements pursuant to
which Buyer’s rights under this Agreement as to any or all of the Ownership
Interest will be assigned to a qualified intermediary (“QI”) or exchange
accommodation titleholder (“EAT”) and the QI or EAT will take title to all or
any of the Ownership Interests.  No additional liability will be incurred by
Seller as a result of any such Assignment and Assumption Agreement.

 

15.                                 Time of Essence.  Time shall be of the
essence with respect to each and every provision of this Agreement.

 

16.                                 Further Assurances.  The parties hereto
agree to take such further actions and to execute and deliver such further
documents, agreements and instruments as may be reasonably necessary or
appropriate to carry out the purposes of this Agreement.

 

17.                                 9020 Mendenhall Adjustment.  Seller and
Buyer acknowledge that structural defects have been discovered at 9020
Mendenhall Court property.  Seller

 

6

--------------------------------------------------------------------------------


 

shall engage a structural engineer to determine the extent of the structural
defects at such property and the estimated cost to repair such defects, subject
to Buyer’s approval of such engineer and the methodology suggested by the
engineer to correct the defects.  To the extent the repairs of the structural
defects have not been completed by the Closing, the Purchase Price shall be
reduced by the estimated cost to complete the repairs (the “9020 Mendenhall
Adjustment”).

 

(Signatures on next page)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, as of the day and year first above written.

 

WITNESS:

 

NOTTINGHAM PROPERTIES, INC.

 

 

 

 

 

 

 

 

/S/ Illegible

 

By:

/s/ J. JOSEPH CREDIT

 

 

 

J. Joseph Credit,

 

 

 

President and CEO

 

 

 

 

WITNESS:

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

 

 

 

 

 

By:

Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

/S/ Illegible

 

By:

/s/ ROGER A. WAESCHE, JR.

 

 

 

Name:

Roger A. Waesche, Jr

 

 

 

Title:

Chief Operating Officer and Executive Vice President

 

8

--------------------------------------------------------------------------------


 

Exhibits A-1 through A-9

 

Descriptions of the Properties

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

10552 Philadelphia Road — Leasehold Interest

 

Leasehold interest in the property being known and designated as Lot No. 1 on a
plat entitled “Subdivision of Wayne B. Knight Property” which plat is recorded
among the Land Records of Baltimore County, MD in Plat Book S.M. No. 67, Folio
39; containing 6.8027 acres, more or less. The improvements thereon being known
as 10552 Philadelphia Road.

 

--------------------------------------------------------------------------------


 

Exhibit A-2

 

9020 Mendenhall Court

 

Being Known and Designated as Parcel X-1”, as shown on the Plat entitled
“Columbia, Sieling Industrial Center, Section 1, Area 1, Parcel X-1, A
Resubdivision of Parcel X and W-3”, which Plat is recorded among the Land
Records of Howard County, Maryland, as Plat CMP No. 4842. The improvements
thereon being known as No. 9020 Mendenhall Court.

 

Together With certain easements for ingress and egress described in a Deed and
Agreement by Columbia Industrial Development Corporation et al dated January 27,
1982 and recorded in Liber CMP No. 1088, folio 165 and a Confirmatory Deed of
Easement and Agreement dated October 25, 2005 and recorded in Liber MDR
No. 9614, folio 643 from The Columbia Association, Inc. fka The Columbia Parks
and Recreation Association, Inc. to 9020 Mendenhall, L.L.C.

 

--------------------------------------------------------------------------------


 

Exhibit A-3

 

Woods At Broken Land

 

Being Known and Designated as Parcel B as shown on Plat entitled “Columbia,
Village of Owen Brown, Parcels A, B, C, D and Lot 1, Section 6, Area 1, Sheet 2
of 4”, which plat is recorded among the Land Records of Howard County, Maryland
as Plat CMP No. 6126; containing 14.623 acres of land, more or less.

 

The street addresses of the improvements situate on the above described parcel
of land are 9700, 9710, 9720, 9730 and 9740 Patuxent Woods Drive.

 

--------------------------------------------------------------------------------


 

Exhibit A-4

 

Rivers Center III

10270, 10280 and 10290 Old Columbia Road

 

Being Known and Designated as Parcel D as shown on plat entitled “Rivers
Corporate Park, Section I, Area I, Parcels B thru E, H thru P, and Lot 2, Sheet
4 of 6”, which plat is recorded among the Land Records of Howard County,
Maryland as Plat CMP No. 5078; containing 5.0031 acres of land, more or less.

 

--------------------------------------------------------------------------------


 

Exhibit A-5

 

White Marsh Hi-Tech I and II

 

White Marsh Hi-Tech I:

 

Being known and designated as Lot 5A on a plat entitled “Resubdivision of Lots
4&5 - Section B, White Marsh Business Community” which plat is recorded among
the Land Records of Baltimore County, Maryland in Plat Book E.H.K. Jr. No. 49,
folio 87; containing 3.3715 acres of land, more or less.  The improvements
thereon known as 4969 Mercantile Road.  Together with and subject to the legal
operation and effect of a Declaration of Easement of White Marsh Hi - Tech
Associates Limited Partnership dated April 27, 1989 and recorded in Liber S.M.
No. 8163, folio 704.

 

White Marsh Hi-Tech II:

 

Being known and designated as Lot 5B on a plat entitled “Resubdivision of Lots
4&5 - Section B, White Marsh Business Community” which plat is recorded in Plat
Book E.H.K. Jr., No. 49, folio 87; containing 3.1724 acres of land, more or
less.  The improvements being known as 4979 Mercantile Road.  Together with and
subject to the legal operation and effect of a Declaration of Easement of White
Marsh Hi - Tech Associates Limited Partnership dated April 27, 1989 and recorded
in Liber S.M. No. 8163, folio 704.

 

White Marsh Hi - Tech Parking:

 

Being known and designated as Parcel A on a plat entitled “Amended Resubdivision
Plat of Lot 4 - Section B, White Marsh Business Community, previously recorded
on Plat of Resubdivisaion of Lot 4, Section B, White Marsh Business Community
E.H.K. Jr. 55/65” recorded in Plat Book E.H.K.Jr. No. 55, folio 124; containing
1.1906 acres of land, more or less.  The improvements thereon to be known as
4981 Mercantile Road.  Together with and subject to the legal operation and
effect of a Declaration of Easement-of White Marsh Hi - Tech Associates Limited
Partnership dated April 27, 1989 and recorded in Liber S.M. No. 8163, folio 704.

 

--------------------------------------------------------------------------------


 

Exhibit A-6

 

37 West Allegheny Ave.

 

Parking Lot

 

BEGINNING for the same at the intersection formed by the southern side of
Allegheny Avenue with the eastern side of Washington Avenue, said place of
beginning being at the beginning of the 1st or Easterly 81 foot 3 inch line of
that parcel of land described .in a Deed dated October 28, 1953, between
Annarose C. Sleeth and R. Dalton Berry et ux, recorded among the Land Records of
Baltimore County, Maryland in Liber G.L.B. 2381 folio 132, running thence
leaving said place of beginning binding on the southern side of said Allegheny
Avenue and binding on said 1st line, as now surveyed, 1) South 82 degrees 51
minutes 26 seconds East 81.29 feet, running thence leaving said Allegheny Avenue
and binding on the 2nd line of said Deed, as now surveyed, 2) South 07 degrees
16 minutes 03 seconds west 150.00 feet to the northern aide of a 20 foot alley,
running thence binding on the northern side of said 20 foot alley, with the use
and privilege thereof in common and binding on the 3rd line of said Deed, as now
surveyed, 3) North 82 degrees 51 minutes 26 seconds West 80.80 feet to the
eastern side of said Washington Avenue, running thence binding on the eastern
side of said Washington Avenue and binding on the 4th line of said Deed, as now
surveyed, 4) North 07 degrees 04 minutes 44 seconds East 150.00 feet to said
place of beginning.  Containing 0.279 acres of land, more or less.

 

--------------------------------------------------------------------------------


 

Exhibit A-7

 

Campbell Corporate Center 1

 

BEGINNING for the same on the northern side of Campbell Boulevard, variable
width, at the point designated 35, shown on a plat entitled “Campbell Corporate
Center, Amended Resubdivision of Lot 1, IA, lB (S.M. 60 Folio 70), Whitemarsh
Business Community Section C”, dated November 2, 1989, recorded among the Land
Records of Baltimore County, Maryland in Plat Book S.M. 63 folio 002, said point
of beginning also being the southernmost common corner of Lot 1 and Lot IA shown
on said plat, running thence leaving said point of beginning and leaving said
northern side of Campbell Boulevard, binding on the division line between said
Lot 1 and Lot IA, all shown on said plat,

 

1)                                                              By a radial
line, North 06 degrees 07 minutes 17 seconds West 58.87 feet to the point
designated 34 on said plat, running thence, for part of the distance continuing
to bind on said division line between said Lot 1 and said Lot IA, and for part
of the distance binding on the division line between Lot 1D and said Lot IA,
shown on said plat, in all,

 

2)                                                              North 26 degrees
23 minutes 00 seconds East 600.79 feet to the point designated 63 on said plat,
running thence binding on the division line between said Lot 1D and Lot 1B,
shown on said plat, reversing the bearing shown on said plat,

 

3)                                                              South 73 degrees
59 minutes 25 seconds East 304.82 feet to a point designated 64 on the western
side of Town Center Court, all being shown on said plat, running thence binding
on said western side of Town Center Court, 60 feet wide, for part of the
distance binding on the eastern side of said Lot 1D and for part of the distance
binding on part of the eastern side of said Lot 1, shown on said plat, in all,

 

4)                                                              Southwesterly by
a non-radial curve to the left having a radius of 1030.00 feet for a distance of
139.38 feet, said curve being subtended by a chord bearing South 16 degrees 01
minutes 00 seconds West 139.27 feet to the point designated 209 on said plat,
running thence continuing to bind on said western side of Town Center Court and
continuing to bind on part of said eastern side of said Lot 1, shown on said
plat,

 

--------------------------------------------------------------------------------


 

5)                                                              By a line
tangent to said curve, South 12 degrees 08 minutes 25 seconds West 338.29 feet
to the point designated 208 at the beginning of the cut-off leading to Campbell
Boulevard, all being shown on said plat, running thence binding on said cut-off
leading to said Campbell Boulevard, shown on said plat,

 

6)                                                              South 55 degrees
27 minutes 51 seconds West 27.44 feet to the point designated 207 on the
northern side of said Campbell Boulevard, all being shown on said plat, running
thence binding on said northern side of Campbell Boulevard, 70 feet wide, shown
on said plat,

 

7)                                                              Northwesterly by
a non-radial curve to the left having a radius of 835.00. Feet for a distance of
165.86 feet, said curve being subtended by a chord bearing North 86 degrees 54
minutes 14 seconds West 165.59 feet to the point designated 52 on said plat,
running thence leaving said Campbell Boulevard, binding on the division line
between said Lot 1 and Parcel A, shown on said plat, reversing the bearings
shown on said plat, the eight following courses;

 

8)                                      By a non-radial line, North 06 degrees
07 minutes 17 seconds West 51.64 feet to the point designated 50 on said plat,

 

9)                                      North 74 degrees 35 minutes 57 seconds
West 36.00 feet to the point designated 51 on said plat,

 

10)                                North 69 degrees 23 minutes 33 seconds West
86.21 feet to the point designated 49 on said plat,

 

11)                                North 29 degrees 35 minutes 57 seconds West
20.00 feet to the point designated 47 on said plat,

 

12)                                North 15 degrees 24 minutes 03 seconds East
150.00 feet to the point designated 48 on said plat,

 

13)                                North 74 degrees 35 minutes 57 seconds West
24.11 feet to the point designated 45 on said plat,

 

--------------------------------------------------------------------------------


 

14)                                South 26 degrees 23 minutes 00 seconds West
248.00 feet to the point designated 39 on said plat and

 

15)                                South 06 degrees 07 minutes 17 seconds East
73.70 feet to the point designated 46 on said northern side of Campbell
Boulevard, all being shown on said plat, running thence binding on part of said
northern. side of Campbell Boulevard, shown on said plat,

 

16)                                Southwesterly by a non radial curve to the
right having a radius of 565.00 feet for a distance of 40.03 feet, said curve
being subtended by a chord bearing South 81 degrees 50 minutes 56 seconds West
40.03 feet to the point of beginning.

 

Containing 4.049 acres of land more or less.

 

The Improvements thereon being known as 4940 Campbell Boulevard.

 

BEING all those two parcels of land containing 3.647 acres of land, more or
less, and 0.402 acres of land, more or less, and shown and designated,
respectively, as Lot 1 and Lot 1D on a plat entitled “Campbell Corporate
Center,” which plat is recorded among the Land Records of Baltimore County,
Maryland in Plat Book SM No. 63, folio 2.

 

BEING the same two parcels of land conveyed to Corporate Center I Limited
Partnership by the following deeds:

 

1.                    Deed dated September 27, 1989, and recorded among the Land
Records of Baltimore County, Maryland in Liber 8285, folio 229 from Nottingham
Village, Inc. to Corporate Center I Limited Partnership; and

 

2.                    Deed dated December 21, 1994, and recorded among the Land
Records of Baltimore County, Maryland in Liber 10879, folio 743 from Nottingham
Village, Inc. to Corporate Center I Limited Partnership.

 

TOGETHER WITH THE BENEFIT AND SUBJECT TO the legal operation and effect of a
Declaration of Easements dated August 19, 1994, and recorded among the Land
Records of Baltimore County, Maryland in Liber 10716, folio 51 made by
Nottingham Village, Inc., et al.

 

--------------------------------------------------------------------------------


 

Exhibit A-8

 

Nottingham Centre

 

Beginning for the same at the intersection of the west side of Washington Avenue
as widened and. shown on Baltimore County Bureau of Land Acquisition Drawing RW
83-417-1 and recorded in a deed from Nottingham Associates Limited Partnership
et al to Baltimore County, Maryland. dated June 20, 1984 and recorded among the
Land Records of Baltimore County in. Liber E.H.K., Jr. No. 6748, folio 300 and
the north side of a 20 Foot Alley there situate, said place of beginning being
in the second line of a parcel of land which by a deed dated June 1, 1983 and
recorded among the Land Records of Baltimore County in Liber E.H.K., Jr.
No. 6533, folio 581 was conveyed by Nottingham Properties, Inc. to Nottingham
Associates Limited Partnership, distant North 82 degrees 59 minutes 56 seconds
West 11.81 feet . Measured along said second line from the beginning thereof and
running thence with and binding on a part of said second line and binding on the
north side of said 20 Foot Alley, North 82 degrees 59 minutes 56 seconds West
88.19 feet to the end of said second line, thence leaving said 20 Foot Alley and
running with and binding on the third, fourth, fifth,. Sixth and: seventh lines
of said parcel of land which was conveyed by Nottingham Properties, Inc. to
Nottingham Associates Limited Partnership, the five following courses and
distances via: North 7 degrees 00 minutes 04 seconds East 15.04 feet, North 82
degrees 59 minutes 56 seconds West 9.67 feet, North 7 degrees 00 minutes 04
seconds East, binding for a part on the outside extremity of the panels on the
east side of the parking garage erected on the property adjoining on the west,
121.16 feet, South 82 degrees 59 minutes 56 seconds East 2.00 feet and North 7
degrees 00 minutes 04 seconds East 13.80 feet to the south side of Allegheny
Avenue, thence binding on the south side of Allegheny Avenue and running with
and binding on a part of the last line of the last mentioned .parol of land
which was conveyed by Nottingham Properties, Inc. to Nottingham Associates
Limited Partnership, South 82 degrees 59 minutes 56 seconds East 85.97 feet and
thence leaving Allegheny Avenue and binding on the right of way lines as shown
on the aforesaid Land Acquisition Drawing RW 83-417-1, the two following courses
and distances viz: South 38 degrees 01 minutes 14 seconds East, binding on a
line which connects the south side of Allegheny Avenue with the west side of
Washington Avenue, 14.14 feet to the west side of Washington Avenue as widened
and South 7 degrees 02 minutes 34 seconds West, binding on the west side of
Washington Avenue as widened, 140 feet to the place of beginning.  Containing
0.332 of an acre of land, more or less.  The improvements thereon known as 502
Washington Avenue.

 

--------------------------------------------------------------------------------


 

Exhibit A-9

 

White Marsh Health Center

 

Being known and designated as Lot No. 2 on a plat entitled “A Resubdivision of
White Marsh Business Community, Section A, Lots 2 and 3” which plat is recorded
among the Land Records of Baltimore County, Maryland in Plat Book E.H.K. Jr.,
No. 52, folio 80; containing 3.996 acres of land, more or less.

 

The improvements thereon known as 8114 Sandpiper Circle.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Assignment of Interests

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT OF MEMBERSHIP/BENEFICIAL/PARTNERSHIP INTERESTS
AND AMENDMENT TO OPERATING AGREEMENT/
DECLARATION OF TRUST/PARTNERSHIP AGREEMENT

 

(Insert Name of LLC or Business Trust)

 

THIS ASSIGNMENT OF MEMBERSHIP/BENEFICIAL/PARTNERSHIP INTERESTS AND AMENDMENT TO
OPERATING AGREEMENT/ DECLARATION OF TRUST/PARTNERSHIP AGREEMENT is made as of
the        day of                  , 2006 by and among Nottingham
Properties, Inc., a Maryland corporation (“Seller”) and Corporate Office
Properties, L.P., a Delaware limited partnership (“Buyer”).

 

RECITALS:

 

A.                                  
                                                               (the
“Company/Trust/Partnership”) is a limited liability company/business
trust/limited partnership created by the filing of a certificate of limited
liability company/business trust/limited partnership in the records of the
Maryland State Department of Assessments and Taxation on
                                   and governed by the Operating
Agreement/Declaration of Trust/Partnership Agreement dated as of
                                   (the “Operating Agreement/Declaration of
Trust/Partnership Agreement”).

 

B.                                     Sellers own all of the
membership/beneficial/partnership interests in the Company/Business
Trust/Limited Partnership (the “Interest”).

 

C.                                     By a Purchase and Sale Agreement dated
                     , 2006 (the “Purchase Agreement”), Seller agreed to sell to
Buyer the Interest.

 

D.                                    The purpose of this Assignment and
Amendment is to evidence the transfer and assignment to Buyer by Seller of the
Interest in the Company/Business Trust/ Limited Partnership pursuant to the
Purchase Agreement and to amend the Operating Agreement/Declaration of Trust of
the Company/Business Trust/ Limited Partnership to reflect the transfer of the
Interest.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.                                       Recitals.  The recitals are
incorporated herein by reference.

 

2.                                       Assignment of Interest to Buyer.  For
value received, Seller hereby grants, transfers and assigns to Buyer the
Interest in the Company/Business Trust/ Limited Partnership, free and clear of
all liens, charges and encumbrances.

 

3.                                       Acceptance of Assignment.  Buyer hereby
accepts the grant and assignment of the Interest.

 

4.                                       Amendment to Operating
Agreement/Declaration of Trust/Partnership Agreement.  The Operating
Agreement/Declaration of Trust of the Company/Business Trust/ Limited
Partnership is hereby amended to provide that, as a result of the foregoing
grant and  assignment to Buyer, as of the date hereof, (a) Seller is no longer a
member/beneficial owner of the Company/Business Trust Limited Partnership,
(b) Buyer is the sole member/beneficial owner/limited partner of the
Company/Business Trust, (c) Buyer is the owner of all of the
membership/beneficial/partnership interests in the Company/Business Trust/
Limited Partnership, and (d) Seller has withdrawn as Manager of the
Company/trustee of the Business Trust/limited partner of the Limited
Partnership.

 

5.                                       Further Assurances.  Seller hereby
agrees to execute and deliver promptly upon request of Buyer such further
agreements or instruments and do, or cause to be done, such further acts and
things as may be necessary or reasonably desired by Buyer to complete the
assignment and transfer of the Interest to Buyer as contemplated hereby.

 

6.                                       Ratification.  As amended herein, the
Operating Agreement/ Declaration of Trust/Limited Partnership Agreement is
ratified and affirmed.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment and Amendment as
of the day and year of first above written.

 

 

Seller: Nottingham Properties, Inc.

 

 

 

 

 

 

 

By:

 

 

 

J. Joseph Credit

 

 

President and CEO

 

 

 

 

 

 

 

Buyer: Corporate Office Properties, L.P.

 

 

 

 

 

 

By:

Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

Roger A. Waesche, Jr.

 

 

 

Title:

Chief Operating Officer and Executive Vice President

 

--------------------------------------------------------------------------------


 

Exhibit B-2

AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT OF
OWNERSHIP INTERESTS IN NPI ENTITIES

 

This AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT OF OWNERSHIP INTERESTS IN
NPI ENTITIES, dated as of January 9, 2007 (this “Amendment”), between Corporate
Office Properties, L.P., a Delaware limited partnership (“Buyer”), and
Nottingham Properties, Inc. (“Seller”), a Maryland corporation.

 

RECITALS

 

WHEREAS, Buyer and Seller are parties to the Purchase and Sale Agreement of
Ownership Interests in NPI Entities dated as of December 21, 2006 whereby Buyer
shall purchase the Ownership Interests (as such term is defined therein) from
Buyer (the “Agreement”); and

 

WHEREAS, Buyer and Seller have agreed to revise the allocation of the Purchase
Price and, therefore, desire to amend the Agreement in the manner hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein, and intending to be
legally bound hereby, the parties agree as follows:

 

1.             The amount of $59,077,876 in Section 3(a) is hereby deleted and
replaced with the amount of $57,577,876.

 

2.             Section 4 is hereby deleted in its entirety and the following
shall be inserted in lieu thereof:

 

“4.          ALLOCATION OF PURCHASE PRICE.  THE PURCHASE PRICE, PRIOR TO THE
ADJUSTMENTS SET FORTH IN SECTIONS 3(B), (C), (D) AND (E) ABOVE, SHALL BE
ALLOCATED TO EACH OF THE OWNERSHIP INTERESTS AS FOLLOWS:

 

Ownership Interests

 

Purchase Price
Prior to Adjustments

 

 

 

 

 

Philadelphia Road

 

$

4,940,333

 

 

 

 

 

9020 Mendenhall

 

$

6,022,927

 

 

 

 

 

Woods Investors

 

$

23,354,945

 

 

 

 

 

37 Allegheny

 

$

500,000

 

 

--------------------------------------------------------------------------------


 

Rivers Center III

 

$

6,655,855

 

 

 

 

 

Campbell Corporate Center I

 

$

3,472,976

 

 

 

 

 

Nottingham Associates

 

$

2,307,999

 

 

 

 

 

Sandpiper (White Marsh Health Center)

 

$

3,320,500

 

 

 

 

 

White Marsh Hi-Tech I and II

 

$

7,002,341

”

 

3.             Buyer and Seller agree that the amount of the 9020 Mendenhall
Adjustment (as defined in the Agreement) is Zero Dollars ($0).

 

4.             The Agreement, as amended, is ratified and affirmed in all
respects and shall continue in full force and effect.

 

5.             This Amendment may be signed in several counterparts, all of
which taken together shall constitute one instrument.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
in counterparts by their duly authorized officers, all as of the day and year
first above written.

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

By:

Corporate Office Properties Trust,

 

its sole general partner

 

 

 

 

By:

 

 

 

Roger A. Waesche, Jr.

 

 

Chief Operating Officer and
Executive Vice President

 

 

 

 

 

NOTTINGHAM PROPERTIES, INC.

 

 

 

 

By:

 

 

 

J. Joseph Credit

 

 

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

[Signature page to Amendment No. 1 to Purchase Agreement]

 

EXHIBIT B-3

ASSIGNMENT OF BENEFICIAL INTEREST

AND

AMENDMENT TO DECLARATION OF TRUST

 

WHITE MARSH HI-TECH 2 BUSINESS TRUST

 

THIS ASSIGNMENT OF BENEFICIAL INTEREST AND AMENDMENT TO DECLARATION OF TRUST
(“Assignment and Amendment”) is made as of the        day of January, 2007 by
and among Nottingham Properties, Inc., a Maryland corporation (“Seller”), and
Corporate Office Properties, L.P., a Delaware limited partnership (“Buyer”).

 

RECITALS:

 

A.            White Marsh Hi-Tech 2 Business Trust (the “Trust”) is a business
trust created by the filing of a Certificate of Trust in the records of the
Maryland State Department of Assessments and Taxation on November 16, 2006 and
governed by the Declaration of Trust dated November 16, 2006 (the “Declaration
of Trust”).

 

B.            Seller owns 100% of the beneficial interests in the Trust (the
“Interest”).

 

C.            By a Purchase and Sale Agreement dated December 21, 2006 (the
“Purchase Agreement”), Seller agreed to sell to Buyer the Interest.

 

D.            The purpose of this Assignment and Amendment is to evidence the
transfer and assignment to Buyer by Seller of the Interest in the Trust pursuant
to the Purchase Agreement and to amend the Declaration of Trust of the Trust to
reflect the transfer of the Interest.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.             Recitals.  The recitals are incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

2.             Assignment of Interest to Buyer.  For value received, Seller
hereby grants, transfers and assigns to Buyer the Interest in the Trust, free
and clear of all liens, charges and encumbrances.

 

3.             Acceptance of Assignment.  Buyer hereby accepts the grant and
assignment of the Interest.

 

4.             Amendment to Declaration of Trust.  The Declaration of Trust of
the Trust is hereby amended to provide that, as a result of the foregoing grant
and assignment to Buyer, as of the date hereof, (a) Seller is no longer a
beneficial owner of the Trust, (b) Buyer is the sole beneficial owner of the
Trust, (c) Buyer is the owner of all of the beneficial interest, in the Trust,
and (d) Seller has withdrawn as a beneficial owner of the trust.

 

5.             Further Assurances.  Seller hereby agrees to execute and deliver
promptly upon request of Buyer such further agreements or instruments and do, or
cause to be done, such further acts and things as may be necessary or reasonably
desired by Buyer to complete the assignment and transfer of the Interest to
Buyer as contemplated hereby.

 

6.             Ratification.  As amended herein, the Declaration of Trust is
ratified and affirmed.

 

[Signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

B.4: 9020 Mcndenhall

 

ASSIGNMENT OF MEMBERSHIP INTEREST

AND

AMENDMENT TO OPERATING AGREEMENT

 

9020 MENDENHALL, LLC

 

THIS ASSIGNMENT OF MEMBERSHIP INTEREST AND AMENDMENT TO OPERATING AGREEMENT
(“Assignment and Amendment”) is made as of the 9th day of January, 2007 by and
among Nottingham Properties, Inc., a Maryland corporation (“Seller”), and
Corporate Office Properties, L.P., a Delaware limited partnership (“Buyer”).

 

RECITALS:

 

A.           9020 Mendenhall, LLC (the “Company”) is a limited liability company
created by the filing of Articles of Organization in the records of the Maryland
State Department of Assessments and Taxation on November 21, 2000, as amended,
and governed by the Operating Agreement dated December 20, 2004 (the “Operating
Agreement”).

 

B.            Seller owns 100% of the membership interest in the Company (the
“Interest”).

 

C.            By a Purchase and Sale Agreement dated December 21, 2006 (the
“Purchase Agreement”), Seller agreed to sell to Buyer the Interest. Buyer has
assigned its rights to buy the Interest under the Purchase Agreement to Land
America Exchange Company (“LEC”), pursuant to the Deferred Real Estate Exchange
Agreement dated September 1, 2006 between Buyer and LEC (the “Partial
Assignment”).

 

D.            The purpose of this Assignment and Amendment is to evidence the
transfer and assignment to Buyer by Seller of the Interest in the Company
pursuant to the Purchase Agreement and the Partial Assignment and to amend the
Operating Agreement of the Company to reflect the transfer of the Interest.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.            Recitals. The recitals are incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

2.             Assignment of Interest to Buyer. Seller, for value received from
LEC and at the direction of LEC, hereby grants, transfers and assigns to Buyer
the Interest in the Company, free and clear of all liens, charges and
encumbrances.

 

3.             Acceptance of Assignment. Buyer hereby accepts the grant and
assignment of the Interest.

 

4.             Amendment to Operating Agreement. The Operating Agreement of the
Company is hereby amended to provide that, as a result of the foregoing grant
and assignment to Buyer, as of the date hereof, (a) Seller is no longer a member
of the Company, (b) Buyer is the sole member of the Company, (c) Buyer is the
owner of all of the membership interest in the Company, and (d) Seller has
withdrawn as a member of the Company.

 

5.             Further Assurances. Seller hereby agrees to execute and deliver
promptly upon request of Buyer such further agreements or instruments and do, or
cause to be done, such further acts and things as may be necessary or reasonably
desired by Buyer to complete the assignment and transfer of the Interest to
Buyer as contemplated hereby.

 

6.             Ratification. As amended herein, the Operating Agreement is
ratified and affirmed.

 

[Signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment of Membership
Interest and Amendment to Operating Agreement as of the day and year of first
above written.

 

 

Witness:

 

Seller: Nottingham Properties, Inc.

 

 

 

 

 

 

 

 

/s/ Abba Poliakoff

 

By:

/s/ J. Joseph Credit

(SEAL)

 

 

 

J. Joseph Credit

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

Buyer: Corporate Office Properties, L.P.

 

 

 

 

 

 

By:

Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

/s/ Karen Singer

 

By:

/s/ Roger A. Waesche, Jr.

(SEAL)

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

Title:

Chief Operating Officer and

 

 

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

B.5: Woods at Broken Land

 

ASSIGNMENT OF MEMBERSHIP INTEREST

AND

AMENDMENT TO OPERATING AGREEMENT

 

WOODS INVESTORS LLC

 

THIS ASSIGNMENT OF MEMBERSHIP INTEREST AND AMENDMENT TO OPERATING AGREEMENT
(“Assignment and Amendment”) is made as of the 9th day of January, 2007 by and
among Nottingham Properties, Inc., a Maryland corporation (“Seller”), and
Corporate Office Properties, L.P., a Delaware limited partnership (“Buyer”).

 

RECITALS:

 

A.            Woods Investors LLC (the “Company”) is a limited liability company
created by the filing of Articles of Organization in the records of the Maryland
State Department of Assessments and Taxation on May 17, 2001 and governed by the
Second Amended and Restated Operating Agreement dated May 18, 2005 (the
“Operating Agreement”).

 

B.            Seller owns 100% of the membership interest in the Company (the
“Interest”).

 

C.            By a Purchase and Sale Agreement dated December 21, 2006 (the
“Purchase Agreement”), Seller agreed to sell to Buyer the Interest. Buyer has
assigned its rights to buy the Interest under the Purchase Agreement to Land
America Exchange Company (“LEC”), pursuant to the Deferred Real Estate Exchange
Agreement dated September 1, 2006 between Buyer and LEC (the “Partial
Assignment”).

 

D.            The purpose of this Assignment and Amendment is to evidence the
transfer and assignment to Buyer by Seller of the Interest in the Company
pursuant to the Purchase Agreement and the Partial Assignment and to amend the
Operating Agreement of the Company to reflect the transfer of the Interest.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.            Recitals. The recitals are incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

2.             Assignment of Interest to Buyer. Seller, for value received from
LEC and at the direction of LEC, hereby grants, transfers and assigns to Buyer
the Interest in the Company, free and clear of all liens, charges and
encumbrances.

 

3.             Acceptance of Assignment. Buyer hereby accepts the grant and
assignment of the Interest.

 

4.             Amendment to Operating Agreement. The Operating Agreement of the
Company is hereby amended to provide that, as a result of the foregoing grant
and assignment to Buyer, as of the date hereof, (a) Seller is no longer a member
of the Company, (b) Buyer is the sole member of the Company, (c) Buyer is the
owner of all of the membership interest in the Company, and (d) Seller has
withdrawn as a member of the Company.

 

5.             Further Assurances. Seller hereby agrees to execute and deliver
promptly upon request of Buyer such further agreements or instruments and do, or
cause to be done, such further acts and things as may be necessary or reasonably
desired by Buyer to complete the assignment and transfer of the Interest to
Buyer as contemplated hereby.

 

6.             Ratification. As amended herein, the Operating Agreement is
ratified and affirmed.

 

[Signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment of Membership
Interest and Amendment to Operating Agreement as of the day and year of first
above written.

 

 

Witness:

 

Seller: Nottingham Properties, Inc.

 

 

 

 

 

 

 

 

/s/ Abba Poliakoff

 

By:

/s/ J. Joseph Credit

(SEAL)

 

 

 

J. Joseph Credit

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

Buyer: Corporate Office Properties, L.P.

 

 

 

 

 

 

By:

Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

/s/ Karen Singer

 

By:

/s/ Roger A. Waesche, Jr.

(SEAL)

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

Title:

Chief Operating Officer and

 

 

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT B-6

ASSIGNMENT OF MEMBERSHIP INTEREST

AND

AMENDMENT TO OPERATING AGREEMENT

 

RIVERS CENTER III INVESTORS LLC

 

THIS ASSIGNMENT OF MEMBERSHIP INTEREST AND AMENDMENT TO OPERATING AGREEMENT
(“Assignment and Amendment”) is made as of the        day of January, 2007 by
and among Nottingham Properties, Inc., a Maryland corporation (“Seller”), and
Corporate Office Properties, L.P., a Delaware limited partnership (“Buyer”).

 

RECITALS:

 

E.             Rivers Center III Investors LLC (the “Company”) is a limited
liability

 

--------------------------------------------------------------------------------


 

company created by the filing of Articles of Organization in the records of the
Maryland State Department of Assessments and Taxation on May 17, 2001 and
governed by the Second Amended and Restated Operating Agreement dated as of
May 18, 2005 (the “Operating Agreement”).

 

F.             Seller owns 100% of the membership interest in the Company (the
“Interest”).

 

G.            By a Purchase and Sale Agreement dated December 21, 2006 (the
“Purchase Agreement”), Seller agreed to sell to Buyer the Interest.

 

H.            The purpose of this Assignment and Amendment is to evidence the
transfer and assignment to Buyer by Seller of the Interest in the Company
pursuant to the Purchase Agreement and to amend the Operating Agreement of the
Company to reflect the transfer of the Interest.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

7.             Recitals.  The recitals are incorporated herein by reference.

 

8.             Assignment of Interest to Buyer.  For value received, Seller
hereby grants, transfers and assigns to Buyer the Interest in the Company, free
and clear of all liens, charges and encumbrances.

 

9.             Acceptance of Assignment.  Buyer hereby accepts the grant and
assignment of the Interest.

 

10.           Amendment to Operating Agreement.  The Operating Agreement of the
Company is hereby amended to provide that, as a result of the foregoing grant
and  assignment to Buyer, as of the date hereof, (a) Seller is no longer a
member of the Company, (b) Buyer is the sole member of the Company, (c) Buyer is
the owner of all of the membership interests in the Company, and (d) Seller has
withdrawn as a member and Manager of the Company.

 

11.           Further Assurances.  Seller hereby agrees to execute and deliver
promptly upon request of Buyer such further agreements or instruments and do, or
cause to be done, such further acts and things as may be necessary or reasonably
desired by Buyer to complete the assignment and transfer of the Interest to
Buyer as contemplated hereby.

 

--------------------------------------------------------------------------------


 

12.           Ratification.  As amended herein, the Operating Agreement is
ratified and affirmed.

 

[Signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment of Membership
Interest and Amendment to Operating Agreement as of the day and year of first
above written.

 

 

 

Seller: Nottingham Properties, Inc.

 

 

 

 

 

By:

 

 

 

J. Joseph Credit

 

 

President and CEO

 

 

 

 

 

 

 

Buyer: Corporate Office Properties, L.P.

 

 

 

 

By: Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

Title:

Chief Operating Officer and

 

 

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT B-7

ASSIGNMENT OF BENEFICIAL INTEREST

AND

AMENDMENT TO DECLARATION OF TRUST

 

37 ALLEGHENY BUSINESS TRUST

 

THIS ASSIGNMENT OF BENEFICIAL INTEREST AND AMENDMENT TO DECLARATION OF TRUST
(“Assignment and Amendment”) is made as of the        day of January, 2007 by
and among Nottingham Properties, Inc., a Maryland corporation (“Seller”), and
Corporate Office Properties, L.P., a Delaware limited partnership (“Buyer”).

 

--------------------------------------------------------------------------------


 

RECITALS:

 

I.              37 Allegheny Business Trust (the “Trust”) is a business trust
created by the filing of a certificate of trust in the records of the Maryland
State Department of Assessments and Taxation on October 16, 2006 and governed by
the Declaration of Trust dated October 16, 2006 (the “Declaration of Trust”).

 

J.             Seller owns 100% of the beneficial interest in the Trust (the
“Interest”).

 

K.            By a Purchase and Sale Agreement dated December 21, 2006 (the
“Purchase Agreement”), Seller agreed to sell to Buyer the Interest.

 

L.             The purpose of this Assignment and Amendment is to evidence the
transfer and assignment to Buyer by Seller of the Interest in the Trust pursuant
to the Purchase Agreement and to amend the Declaration of Trust of the Trust to
reflect the transfer of the Interest.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

13.           Recitals.  The recitals are incorporated herein by reference.

 

14.           Assignment of Interest to Buyer.  For value received, Seller
hereby grants, transfers and assigns to Buyer the Interest in the Trust, free
and clear of all liens, charges and encumbrances.

 

15.           Acceptance of Assignment.  Buyer hereby accepts the grant and
assignment of the Interest.

 

16.           Amendment to Declaration of Trust.  The Declaration of Trust of
the Trust is hereby amended to provide that, as a result of the foregoing grant
and assignment to Buyer, as of the date hereof, (a) Seller is no longer a
beneficial owner of the Trust, (b) Buyer is the sole beneficial owner of the
Trust, (c) Buyer is the owner of all of the beneficial interest, in the Trust,
and (d) Seller has withdrawn as a beneficial owner of the trust.

 

17.           Further Assurances.  Seller hereby agrees to execute and deliver
promptly upon request of Buyer such further agreements or instruments and do, or
cause to be done, such further acts and things as may be necessary or reasonably

 

--------------------------------------------------------------------------------


 

desired by Buyer to complete the assignment and transfer of the Interest to
Buyer as contemplated hereby.

 

18.           Ratification.  As amended herein, the Declaration of Trust is
ratified and affirmed.

 

[Signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment of Beneficial
Interest and Amendment to Declaration of Trust as of the day and year of first
above written.

 

 

Witness:

 

Seller: Nottingham Properties, Inc.

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

J. Joseph Credit

 

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer: Corporate Office Properties, L.P.

 

 

 

 

 

By: Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

 

Title:

Chief Operating Officer and
Executive Vice President

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment of Beneficial
Interest and Amendment to Declaration of Trust as of the day and year of first
above written.

 

 

Witness:

 

Seller: Nottingham Properties, Inc.

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

J. Joseph Credit

 

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer: Corporate Office Properties, L.P.

 

 

 

 

 

By: Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

 

Title:

Chief Operating Officer and
Executive Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-8

ASSIGNMENT OF BENEFICIAL INTEREST

AND

AMENDMENT TO DECLARATION OF TRUST

 

WHITE MARSH HI-TECH 2 BUSINESS TRUST

 

THIS ASSIGNMENT OF BENEFICIAL INTEREST AND AMENDMENT TO DECLARATION OF TRUST
(“Assignment and Amendment”) is made as of the        day of January, 2007 by
and among Nottingham Properties, Inc., a Maryland corporation (“Seller”), and
Corporate Office Properties, L.P., a Delaware limited partnership (“Buyer”).

 

--------------------------------------------------------------------------------


 

RECITALS:

 

M.           White Marsh Hi-Tech 2 Business Trust (the “Trust”) is a business
trust created by the filing of a Certificate of Trust in the records of the
Maryland State Department of Assessments and Taxation on November 16, 2006 and
governed by the Declaration of Trust dated November 16, 2006 (the “Declaration
of Trust”).

 

N.            Seller owns 100% of the beneficial interests in the Trust (the
“Interest”).

 

O.            By a Purchase and Sale Agreement dated December 21, 2006 (the
“Purchase Agreement”), Seller agreed to sell to Buyer the Interest.

 

P.             The purpose of this Assignment and Amendment is to evidence the
transfer and assignment to Buyer by Seller of the Interest in the Trust pursuant
to the Purchase Agreement and to amend the Declaration of Trust of the Trust to
reflect the transfer of the Interest.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

19.           Recitals.  The recitals are incorporated herein by reference.

 

20.           Assignment of Interest to Buyer.  For value received, Seller
hereby grants, transfers and assigns to Buyer the Interest in the Trust, free
and clear of all liens, charges and encumbrances.

 

21.           Acceptance of Assignment.  Buyer hereby accepts the grant and
assignment of the Interest.

 

22.           Amendment to Declaration of Trust.  The Declaration of Trust of
the Trust is hereby amended to provide that, as a result of the foregoing grant
and assignment to Buyer, as of the date hereof, (a) Seller is no longer a
beneficial owner of the Trust, (b) Buyer is the sole beneficial owner of the
Trust, (c) Buyer is the owner of all of the beneficial interest, in the Trust,
and (d) Seller has withdrawn as a beneficial owner of the trust.

 

23.           Further Assurances.  Seller hereby agrees to execute and deliver
promptly upon request of Buyer such further agreements or instruments and do, or
cause to be done, such further acts and things as may be necessary or reasonably

 

--------------------------------------------------------------------------------


 

desired by Buyer to complete the assignment and transfer of the Interest to
Buyer as contemplated hereby.

 

24.           Ratification.  As amended herein, the Declaration of Trust is
ratified and affirmed.

 

[Signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment of Beneficial
Interest and Amendment to Declaration of Trust as of the day and year of first
above written.

 

Witness:

 

Seller: Nottingham Properties, Inc.

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

J. Joseph Credit

 

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer: Corporate Office Properties, L.P.

 

 

 

 

 

By: Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

 

Title:

Chief Operating Officer and
Executive Vice President

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B-9

ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST

AND

AMENDMENT TO AGREEMENT OF LIMITED PARTNERSHIP

 

CORPORATE CENTER I LIMITED PARTNERSHIP

 

THIS ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST AND AMENDMENT TO AGREEMENT OF
LIMITED PARTNERSHIP (Assignment and Amendment”) is made as of the        day of
January, 2007 by and among Nottingham Properties, Inc., a Maryland corporation
(“Seller”), and Corporate Office Properties, L.P., a Delaware limited
partnership (“Buyer”).

 

--------------------------------------------------------------------------------


 

RECITALS:

 

Q.            Corporate Center I Limited Partnership (the “Partnership”) is a
limited partnership created by the filing of a certificate of limited
partnership in the records of the Maryland State Department of Assessments and
Taxation on September 21, 1989 and governed by the Amended and Restated
Agreement of Limited Partnership dated December 21, 1994, as amended by the
Amendment to Agreement of Limited Partnership dated December 15, 2006
(collectively, the “Partnership Agreement”).

 

R.            Seller owns a 50% limited partnership interest in the Partnership
(the “Interest”).

 

S.             By a Purchase and Sale Agreement dated December 21, 2006 (the
“Purchase Agreement”), Seller agreed to sell to Buyer the Interest.

 

T.            The purpose of this Assignment and Amendment is to evidence the
transfer and assignment to Buyer by Seller of the Interest in the Partnership
pursuant to the Purchase Agreement and to amend the Partnership Agreement of the
Partnership to reflect the transfer of the Interest.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

25.           Recitals.  The recitals are incorporated herein by reference.

 

26.           Assignment of Interest to Buyer.  For value received, Seller
hereby grants, transfers and assigns to Buyer the Interest in the Partnership,
free and clear of all liens, charges and encumbrances.

 

27.           Acceptance of Assignment.  Buyer hereby accepts the grant and
assignment of the Interest.

 

28.           Amendment to Partnership Agreement.  The Partnership Agreement of
the Partnership is hereby amended to provide that, as a result of the foregoing
grant and assignment to Buyer, as of the date hereof, (a) Seller is no longer a
50% limited partner of the Partnership, (b) Buyer is a 50% limited partner of
the Partnership in Seller’s place, and (c) Seller has withdrawn as a limited
partner of the Partnership.

 

--------------------------------------------------------------------------------


 

29.           Further Assurances.  Seller hereby agrees to execute and deliver
promptly upon request of Buyer such further agreements or instruments and do, or
cause to be done, such further acts and things as may be necessary or reasonably
desired by Buyer to complete the assignment and transfer of the Interest to
Buyer as contemplated hereby.

 

30.           Ratification.  As amended herein, the Partnership Agreement is
ratified and affirmed.

 

[Signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment of Limited
Partnership Interest and Amendment to Agreement of Limited Partnership as of the
day and year of first above written.

 

 

Witness:

 

Seller: Nottingham Properties, Inc.

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

J. Joseph Credit

 

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer: Corporate Office Properties, L.P.

 

 

 

 

 

By: Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

 

Title:

Chief Operating Officer and
Executive Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-10

ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST

AND

AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT

 

NOTTINGHAM ASSOCIATES LIMITED PARTNERSHIP

 

THIS ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST AND AMENDMENT TO LIMITED
PARTNERSHIP AGREEMENT is made as of the        day of January, 2007 by and among
Nottingham Properties, Inc., a Maryland corporation (“Seller”), and Corporate
Office Properties, L.P., a Delaware limited partnership (“Buyer”).

 

--------------------------------------------------------------------------------


 

RECITALS:

 

U.            Nottingham Associates Limited Partnership (the “Partnership”) is a
limited partnership created by the filing of a certificate of limited
partnership in the records of the Maryland State Department of Assessments and
Taxation on May 31, 1983 and governed by the Limited Partnership Agreement dated
as of May 27, 1983, as amended by an Amendment to Agreement of Limited
Partnership dated December 15, 2006 (collectively, the “Partnership Agreement”).

 

V.            Seller owns a 43.7% limited partnership interest in the
Partnership (the “Interest”).

 

W.           By a Purchase and Sale Agreement dated December 21, 2006 (the
“Purchase Agreement”), Seller agreed to sell to Buyer the Interest.

 

X.            The purpose of this Assignment and Amendment is to evidence the
transfer and assignment to Buyer by Seller of the Interest in the Partnership
pursuant to the Purchase Agreement and to amend the Partnership Agreement of the
Partnership to reflect the transfer of the Interest.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

31.           Recitals.  The recitals are incorporated herein by reference.

 

32.           Assignment of Interest to Buyer.  For value received, Seller
hereby grants, transfers and assigns to Buyer the Interest in the Partnership,
free and clear of all liens, charges and encumbrances.

 

33.           Acceptance of Assignment.  Buyer hereby accepts the grant and
assignment of the Interest.

 

34.           Amendment to Partnership Agreement.  The Partnership Agreement of
the Partnership is hereby amended to provide that, as a result of the foregoing
grant and assignment to Buyer, as of the date hereof, (a) Seller is no longer a
43.7% limited partner of the Partnership, (b) Buyer is a 43.7% limited partner
of the Partnership in Seller’s place, and (c) Seller has withdrawn as a limited
partner of the Partnership.

 

35.           Further Assurances.  Seller hereby agrees to execute and deliver
promptly upon request of Buyer such further agreements or instruments and do, or

 

--------------------------------------------------------------------------------


 

cause to be done, such further acts and things as may be necessary or reasonably
desired by Buyer to complete the assignment and transfer of the Interest to
Buyer as contemplated hereby.

 

36.           Ratification.  As amended herein, the Partnership Agreement is
ratified and affirmed.

 

[Signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment of Limited
Partnership Interest and Amendment to Limited Partnership Agreement as of the
day and year of first above written.

 

 

Witness:

 

Seller: Nottingham Properties, Inc.

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

J. Joseph Credit

 

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer: Corporate Office Properties, L.P.

 

 

 

 

 

By: Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

 

Title:

Chief Operating Officer and
Executive Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-11

ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST

AND

AMENDMENT TO AGREEMENT OF LIMITED PARTNERSHIP

 

SANDPIPER LIMITED PARTNERSHIP

 

THIS ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST AND AMENDMENT TO AGREEMENT OF
LIMITED PARTNERSHIP is made as of the        day of January, 2007 by and among
Nottingham Properties, Inc., a Maryland corporation (“Seller”), and Corporate
Office Properties, L.P., a Delaware limited partnership (“Buyer”).

 

--------------------------------------------------------------------------------


 

RECITALS:

 

Y.            Sandpiper Limited Partnership (the “Partnership”) is a limited
partnership created by the filing of a certificate of limited partnership in the
records of the Maryland State Department of Assessments and Taxation on
December 31, 1984 and governed by the Limited Partnership Agreement dated as of
December 26, 1984, as amended by an Amendment to Agreement of Limited
Partnership dated December 31, 1984, as amended by Amendment No. 2 thereto dated
October 31, 1985, as amended by Amendment No. 3 thereto dated October 13, 1987,
as amended by Amendment No. 4 dated January 22, 1993, and as amended by an
Amendment to Agreement of Limited Partnership dated December 15, 2006
(collectively, the “Partnership Agreement”).

 

Z.            Seller owns a 60% limited partnership interest in the Partnership
(the “Interest”).

 

AA.        By a Purchase and Sale Agreement dated December 21, 2006 (the
“Purchase Agreement”), Seller agreed to sell to Buyer the Interest.

 

BB.          The purpose of this Assignment and Amendment is to evidence the
transfer and assignment to Buyer by Seller of the Interest in the Partnership
pursuant to the Purchase Agreement and to amend the Partnership Agreement of the
Partnership to reflect the transfer of the Interest.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

37.           Recitals.  The recitals are incorporated herein by reference.

 

38.           Assignment of Interest to Buyer.  For value received, Seller
hereby grants, transfers and assigns to Buyer the Interest in the Partnership,
free and clear of all liens, charges and encumbrances.

 

39.           Acceptance of Assignment.  Buyer hereby accepts the grant and
assignment of the Interest.

 

40.           Amendment to Partnership Agreement.  The Partnership Agreement of
the Partnership is hereby amended to provide that, as a result of the foregoing
grant and assignment to Buyer, as of the date hereof, (a) Seller is no longer a
60% limited partner of the Partnership, (b) Buyer is a 60% limited partner of
the

 

--------------------------------------------------------------------------------


 

Partnership in Seller’s place, and (c) Seller has withdrawn as a limited partner
of the Partnership.

 

41.           Further Assurances.  Seller hereby agrees to execute and deliver
promptly upon request of Buyer such further agreements or instruments and do, or
cause to be done, such further acts and things as may be necessary or reasonably
desired by Buyer to complete the assignment and transfer of the Interest to
Buyer as contemplated hereby.

 

42.           Ratification.  As amended herein, the Partnership Agreement is
ratified and affirmed.

 

[Signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment of Limited
Partnership Interest and Amendment to Agreement of Limited Partnership as of the
day and year of first above written.

 

 

Witness:

 

Seller: Nottingham Properties, Inc.

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

J. Joseph Credit

 

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer: Corporate Office Properties, L.P.

 

 

 

 

 

By: Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

 

Title:

Chief Operating Officer and
Executive Vice President

 

 

--------------------------------------------------------------------------------